 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF KENTUCKY JUN 17 2021
CENTRAL DIVISION aoneer enn
LEXINGTON OLERK U.S. DISTRICT COURT
CRIMINAL ACTION NO._§-8(-C2-43 - G Fy
UNITED STATES OF AMERICA PLAINTIFF
Vv. MOTION OF UNITED STATES

 

FOR ISSUANCE OF ARREST WARRANT

JOSHUA LOGAN CILINCEON DEFENDANT

The United States moves for the issuance of an arrest warrant for the presence of
Defendant, JOSHUA LOGAN CILINCEON, returnable forthwith.

Respectfully submitted,

CARLTON 8S. SHIER, [V
ACTING UNITED STATES ATTORNEY

By: pi

David Kiebler

Assistant United States Attorney
United States Attorney’s Office
Eastern District of Kentucky

260 W. Vine Street, Suite 300
Lexington, Kentucky 40507-1612
(859) 685-4850

David. Kiebler@usdoj.gov

 
